DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Status of Claims
Claims 1-10 are pending.
Claim 10 is objected to as being in improper form. Accordingly, claim 10 has not been further treated on the merits.
Claims 1-9 are objected to for minor informalities.
Claims 7-9 recite at least one limitation which invokes 35 USC 112(f).
Claims 7-9 are rejected under 35 USC 112(a) and 112(b).
Claims 1, 3-4, and 6-9 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Claims 1-9 are rejected under 35 USC 103.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 recites “the output of artificial neural network”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “an [[the]] output”.
Claim 1 recites “output of artificial neural network”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to recite “out of the artificial neural network”.
Claim 2 recites “in particular genetic algorithm”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to recite “wherein the evolutionary algorithm is a 
Claim 3 recites “the workpiece”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “a [[the]] workpiece”.
Claim 3 recites “the operator”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “an [[the]] operator”.
Claim 3 recites “the collected data include experiment data”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to recite “the collected data include the experiment data”.
Claim 4 recites “and/or”. The broadest reasonable interpretation of “and/or” is “or”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to recite “
Claim 5 recites “the evolutionary algorithm”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “an [[the]] evolutionary algorithm”. 
Claim 5 recites “the neural network”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “the artificial neural network” as in claim 1.
Claim 6 recites “the output data of the second neural network”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “
Claim 6 recites “the second neural network”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “the at least one second artificial neural network”.
Claim 7 recites “A chatter prediction unit is configured to perform”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be more clearly met by amending to recite “A chatter prediction unit [[is]] configured to perform”. Note claim interpretation.
Claim 8 recites “the stability map”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “a [[the]] stability map”.
Claim 8 recites “The chatter prediction unit according to claim 7, is further configured…”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to “The chatter prediction unit according to claim 7, wherein the chatter prediction unit is further configured…”. Note claim interpretation.
Claim 9 recites “the collected data”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “[[the]]collected data”.
Claim 9 recites “the stability maps”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “[[the]] stability maps”.
Claim 9 recites “the machining parameters”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “[[the]] machining parameters”.
Claim 9 recites “the workpiece”; however, this limitation lacks proper antecedent basis. This is being treated as a typographical error for “a [[the]] workpiece”.
Claim 9 recites “chatter prediction unit”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to recite “the chatter prediction unit”.
Claim 9 recites “A machine tool comprising…c. using the stability maps…”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to replacing “c. using the stability maps” by “wherein the machine learning tool is configured to use the stability maps…”. Note claim interpretation. 
Appropriate correction is required.

Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Interpretation—Product and Process in the Same Claim
	Claims 7-9 recite language which raises a question as to whether or not a product and process are being claimed in the same claim. The specific language at issue is:
Claim 7: “A chatter prediction unit is configured…”
Claim 8: “The chatter prediction unit according to claim 7, is further configured…”
Claim 9: “A machine tool comprising…c. using the stability maps…”.

	As per MPEP 2173.05(p), “when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).”

	In this case, the claim limitations at issue focus on capabilities of the unit/tool. The limitations at issue are interpreted as indicating a capability of the unit/tool rather than a step of a process. The claims fail to meet the requirement under 37 CFR 1.71(a) for the use of “full, clear, concise, and exact terms”. See claim objections.

Claim Interpretation—112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Particular consideration has been given to the following claim limitations:
Claim 7 and claims dependent thereon, “chatter prediction unit” is being interpreted as invoking 35 USC 112(f) because the limitation recites the generic term “unit”, is modified by functional language “is configured to perform the method of claim 1” and does not recite sufficient structure, material or acts for performing the claimed functions. Note in particular that the modules are not being interpreted as necessarily being structural components. See associated rejections under 35 USC 112(a) and 112(b).
Claim 7 and claims dependent thereon, the three “modules” are not being interpreted under 35 USC 112(f). While these limitations recite the generic term “module”, they are not modified by functions which they are to perform.
Claim 9 and claims dependent thereon, “sensing unit” is being interpreted as invoking 35 USC 112(f). See associated rejections under 35 USC 112(a) and 112(b).
Claim 9 and claims dependent thereon, “communication unit” is being interpreted as invoking 35 USC 112(f). See associated rejections under 35 USC 112(a) and 112(b).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per MPEP 2181.IV, 
“A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description…When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a).”

	As described below, claims 7-9 are rejected under 35 USC 112(b) because the specification fails to disclose corresponding structure, material or acts for performing the entire claimed functions of the limitations which are being interpreted under 35 USC 112(f). Consequently, claims 7-9 also fail to meet the written description requirement. See rejection under 35 USC 112(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “chatter prediction unit” in claim 7 and claims dependent thereon; and claim limitations “sensing unit” and “communication unit” in claim 9 and claims dependent thereon invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 7-9 are rejected under 35 USC 112(b).

Regarding the “chatter prediction unit”, the specification does not disclose any structure (e.g., computer, processor, etc.) for performing the claimed functions. For the purposes of examination, this limitation is being interpreted as encompassing any structure which performs the claimed functions (e.g., a computer). 

Regarding the “sensing unit”, the unit appears only to be discussed at [0031] of the published specification, but provides no indication as to what structure is to perform the claimed function. For the purposes of examination, this limitation is being interpreted as encompassing any structure which may perform the claimed function.

Regarding the “communication unit”, the unit appears only to be discussed at [0031] of the published specification, but provides no indication as to what structure is to perform the claimed function. For the purposes of examination, this limitation is being interpreted as encompassing any structure which may perform the claimed function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1 Analysis (All Claims)
According to the first part of the analysis, in the instant case claims 1-6 are directed to a method, claims 7-8 are directed to a chatter prediction unit which invokes 35 USC 112(f), and claim 9 is directed to a machine tool comprising components which invoke 35 USC 112(f). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

	Combined Step 2A Prong 1, Step 2A Prong 2, and Step 2B Analysis	
	
	Claim 1 includes the following recitation of an abstract idea:
	A method for predicting chatter of a machine tool comprising: (Performing a prediction is practical to perform in the human mind and is a recitation of a mental process.)
	…- determining first output data… (Performing a determination of output data is practical to perform in the human mind and is a recitation of a mental process.)
	…generate prediction data; (Generating prediction data is practical to perform in the human mind and is a recitation of a mental process.)
- comparing the prediction data with experiment data and (Performing a comparison is practical to perform in the human mind and is a recitation of a mental process.)
adjusting the plurality of weights of the artificial neural network. (Adjusting a numerical value of a weight parameter/variable is a recitation of a mathematical concept.)
	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
	- feeding first input data (This is a recitation of receiving or transmitting data for performing the abstract idea. This is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
	into an artificial neural network, which includes a plurality of weights; (The artificial neural network is recited at a high level of generality with no specifics as to how the network is trained or how it operates other than the recitation that it include “weights”, which is true of every neural network. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	- determining first output data at the output of artificial neural network based on the first input data and the plurality of weights; (The artificial neural network is recited at a high level of generality with no specifics as to how the network is trained or how it operates other than the recitation that it include “weights”, which is true of every neural network. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	- providing the first output data and second input data into a stability model (This is a recitation of receiving or transmitting data for performing the abstract idea. This is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
Claim 1 does not reflect an improvement to computer technology or any other technology.

Claim 2 is not rejected under 35 USC 101.

Claim 3 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 3 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the method further includes obtaining collected data from at least one machine tool when the machine tool machines the workpiece, in particular the collected data include experiment data, machining parameters set by the operator and machining parameters measured during machining. (This is a recitation of gathering data of a particular type or format to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 3 does not reflect an improvement to computer technology or any other technology.

Claim 4 recites at least the abstract idea identified above in the claim upon which it depends. Claim 4 further recites
wherein a part of the first input data and/or the second input data are derived from the collected data. (At the level of generality recite, deriving data from the collected data is practical to perform in the human mind.)
Claim 4 does not recite further additional elements which might integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Claim 4 does not reflect an improvement to computer technology or any other technology.

Claim 5 is not rejected under 35 USC 101.

Claim 6 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 6 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein at least one second artificial neural network is applied and (The artificial neural network is recited at a high level of generality with no specifics as to how the network is trained or how it operates other than the recitation that it include “weights”, which is true of every neural network. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
the output data of the second neural network is fed into the stability model. (This is a recitation of receiving or transmitting data for performing the abstract idea. This is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
Claim 6 does not reflect an improvement to computer technology or any other technology.

Claim 7 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 7 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
A chatter prediction unit … comprising a neural network module, a stability model module and a comparison module. (This is a high level recitation of generic components for performing the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 7 does not reflect an improvement to computer technology or any other technology.

Claim 8 recites at least the abstract idea identified above in the claim upon which it depends. Claim 8 further recites
to establish the stability map. (At the level of generality recited, a person could practically establish a stability map in the human mind. This is a recitation of a mental process.)
Claim 8 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
Claim 8 does not reflect an improvement to computer technology or any other technology.

Claim 9 recites at least the abstract idea identified above in the claim upon which it depends. Claim 9 further recites
c. using the stability maps generated by chatter prediction unit to determine the machining parameters to machine the workpiece. (At the level of generality recited, a person could practically sue a stability map to determine machining parameters for machining a workpiece.)
Claim 9 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
a. a sensing unit configured to obtain the experiment data: (This is a recitation of gathering data of a particular type or format to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
b. a communication unit configured to send the collected data including the experiment data to a center database connected to the chatter prediction unit according to claim 7; and (This is a recitation of receiving or transmitting data for performing the abstract idea. This is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, receiving or transmitting data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
Claim 9 does not reflect an improvement to computer technology or any other technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Besuchet” (US 2015/0254336 A1) in view of “Sharma” (Estimation of cutting forces and surface roughness for hard turning using neural networks).

Regarding claim 1, Besuchet teaches
A method for predicting chatter of a machine tool comprising: (Abstract describes a chatter database system. Figure 4 provides an overview. [0024] clarifies that the system predicts the chatter stability of a machine tool.)
- feeding first input data into [a first model] - determining first output data [of the first model] based on the first input data… ([0059] describes using an analytical model to for the computation of cutting forces (i.e., an output of the first model) based on cutting conditions (i.e., first input data).)
- providing the first output data (The cutting force data described above with respect to [0059]) and second input data ([0057-0058] describes computing stability data based on dynamics data. Dynamics data is being interpreted as the “second input data”)  into a stability model to generate prediction data; ([0060] indicates that both models (i.e., the model for computing cutting force data and the TCP dynamics model) must be used to evaluate stability. See also [0025-0026, 0030, 0040-0041]. In particular, [0030] indicates that a physical model is sued to determine chatter stability predictions.)
- comparing the prediction data with experiment data and [adjusting a chatter stability prediction model] ([0030, 0038, 0041, 0049] describe adjusting the chatter stability model based on a comparison between the predictions of the model and the experimental data.)
Besuchet does not appear to explicitly teach 
-feeding first input data into an artificial neural network, which includes a plurality of weights; 
-determining first output data at the output of artificial neural network based on the first input data and the plurality of weights;
…adjusting the plurality of weights of the artificial neural network.
However, Sharma—directed to analogous art—teaches
-feeding first input data into an artificial neural network, which includes a plurality of weights; -determining first output data at the output of artificial neural network based on the first input data and the plurality of weights; (Sharma, Abstract describes using neural networks to determine machining variables including cutting force and surface roughness. Figure 6 on page 478 provides an overview of the network. An overview of neural networks is provided in the section “Artificial neural network model (ANN)” beginning on page 477. In particular, it is indicated that a neural network receives input data and generates an output based on the input and the weights of the network. Page 478, right hand column to page 479 left hand column indicates the outputs of the neural network indicated in Figure 6. The outputs include cutting force, passive force, feed force, and surface roughness.)
…adjusting the plurality of weights of the artificial neural network. (Page 478, left column, first paragraph describes training the neural network (i.e., updating the weights of the network).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Besuchet to use the neural network model taught by Sharma to generate input data for the stability model in place of or in addition to the data taught by Besuchet because Sharma teaches that “ANNs are very efficient on adaptation and learning” (Page 477, first sentence of “Artificial neural network model (ANN)”) and in the conclusions on page 480, point number 1 indicates that the cutting force is predicted with high accuracy and that the neural network made predictions of at least moderate accuracy for the other predicted parameters.

Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Besuchet teaches
wherein the method further includes obtaining collected data from at least one machine tool when the machine tool machines the workpiece, in particular the collected data include experiment data, machining parameters set by the operator and machining parameters measured during machining. ([0025] describes collecting measured data into a chatter database. [0049] indicates that this includes data generated while monitoring tool-workpiece vibrations during the cut information, further information such as spindle speed and number of teeth of the cutter (i.e., parameter set by the operator), experimental data, and information about the tool center point dynamics (i.e., machine parameters measured during machining).)

Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Besuchet as modified by Sharma teaches
wherein a part of the first input data and/or the second input data are derived from the collected data. ([0057-0059] describe estimating both cutting force data and dynamics data based on the data collected from the different machines (see [0054-0055]). In the combination with Sharma, this same data (or a subset thereof) would serve as input to the neural network model which derives cutting force data, surface roughness, etc.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Besuchet teaches
output data of [a model] is fed into the stability model. (The cutting force data described above with respect to [0059] is into the stability model. [0057-0058] describes computing stability data based on dynamics data, which is another input to the stability model. [0060] indicates that both models (i.e., the model for computing cutting force data and the dynamics model) are be used to evaluate stability. See also [0026, 0030, 0040-0041]. In particular, [0030] indicates that a physical model is used to determine chatter stability predictions.)
 Besuchet does not appear to explicitly teach 
wherein at least one second artificial neural network is applied and the output data of the second neural network is fed into the stability model.
However, Sharma—directed to analogous art—teaches 
wherein at least one second artificial neural network is applied and the output data of the second neural network is fed into the stability model. (Note that the broadest reasonable interpretation of “second” as used in the claim encompasses this term serving a referential function rather than an enumerative function. That is, the “artificial neural network” recited in claim 1 and the “second neural network” recited in claim 6 are not required by the claim to refer to different neural networks. Sharma, Abstract describes using neural networks to determine machining variables including cutting force and surface roughness. Figure 6 on page 478 provides an overview of the network. An overview of neural networks is provided in the section “Artificial neural network model (ANN)” beginning on page 477. In particular, it is indicated that a neural network receives input data and generates an output based on the input and the weights of the network. Page 478, right hand column to page 479 left hand column indicates the outputs of the neural network indicated in Figure 6. The outputs include cutting force, passive force, feed force, and surface roughness. In the combination with Besuchet, Besuchet teaches inputting cutting force and dynamics data into the stability model. In the combination, this data would include the cutting force and other dynamics data output by the model taught by Sharma.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Besuchet teaches
A chatter prediction unit is configured to perform the method according to claim 1…, a stability model module and a comparison module. (Note that the broadest reasonable interpretation of “module” encompasses any structure, hardware, or software. Figure 4 shows a system which performs the methods of claim 1 (as modified by Sharma) as described above with respect to claim 1. This includes generating stability maps (Besuchet, [0025, 0026, 0030, 0040-0041, 0060] as described above regarding claim 1), so the database comprises a stability model module (i.e., whatever subsystem or software performs this function, or the entire system of Besuchet could be interpreted as the “module”.). The system of Besuchet also compares prediction data with experimental data (Besuchet, [0030, 0038, 0041, 0049] as described above regarding claim 1), so the system comprises a comparison module (i.e., whatever subsystem or software performs this function, or the entire system of Besuchet could be interpreted as the “module”.).
Besuchet does not appear to explicitly teach 
comprising a neural network module
However, Sharma—directed to analogous art—teaches
comprising a neural network module(Sharma, Abstract describes using neural networks to determine machining variables including cutting force and surface roughness. Figure 6 on page 478 provides an overview of the network. An overview of neural networks is provided in the section “Artificial neural network model (ANN)” beginning on page 477. In particular, it is indicated that a neural network receives input data and generates an output based on the input and the weights of the network. Page 478, right hand column to page 479 left hand column indicates the outputs of the neural network indicated in Figure 6. The outputs include cutting force, passive force, feed force, and surface roughness. In the combination with Besuchet, the neural network taught by Sharma would be included in the system taught by Besuchet, so the system would comprise a “neural network module”.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 8, the rejection of claim 7 is incorporated herein. Furthermore, Besuchet teaches
is further configured to establish the stability map. (Besuchet, [0025, 0026, 0030, 0040-0041, 0060] describes establishing one or more stability maps.)

Regarding claim 9, the rejection of claim 7 is incorporated herein. Furthermore, Besuchet teaches
A machine tool comprising (Figure 2, shows a machining tool 1 which is interpreted as corresponding to a “machine tool”.)
a. a sensing unit configured to obtain the experiment data; (Figure 2 shows the machining tool as including a process monitoring function. As described at [0049], experimental data is monitored or obtained when using the tool. The monitoring apparatus which obtains this data is being interpreted as a sensing unit.)
b. a communication unit configured to send the collected data including the experiment data to a center database connected to the chatter prediction unit according to claim 7; and (Figure 2 shows the machining tool as performing data exchange with a central chatter database (i.e., Figure 4, described above with respect to claims 1 and 7). The transfer of data from the tool to the database is further described at [0049]. The entire tool could be interpreted as the “communication unit”. Alternatively, whatever subsystem of the tool performs the communication could be interpreted as the “communication unit”.)
c. using the stability maps generated by chatter prediction unit to determine the machining parameters to machine the workpiece. ([0030] describes using the stability maps to identify machining parameters. Workpiece characteristics are included in the analysis. See [0051, 0059] and Figure 4.)

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “Besuchet” (US 2015/0254336 A1) in view of “Sharma” (Estimation of cutting forces and surface roughness for hard turning using neural networks), further in view of “Ding” (An optimizing BP neural network algorithm based on genetic algorithm).

Regarding claim 2, the rejection of claim 1 is incorporated herein. Besuchet and Sharma do not appear to explicitly teach 
wherein the neural network is trained with an evolutionary algorithm, in particular genetic algorithm.
However, Ding—directed to analogous art--teaches
wherein the neural network is trained with an evolutionary algorithm, in particular genetic algorithm. (Ding, Abstract describes modifying the typical backpropagation algorithm to use a genetic algorithm. Page 156 provides pseudocode for an implementation. A genetic algorithm is an evolutionary algorithm.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Besuchet and Sharma to use the backpropagation/genetic algorithm taught by Ding because “compared with the BP algorithm and a method that only uses GA to learn the connection weights, our method that combines GA and BP to train the neural network works better; is less easily stuck in a local minimum; the trained network has a better generalization ability; and it has a good stabilization performance” (Ding, Abstract).

Regarding claim 5, the rejection of claim 3 is incorporated herein. Besuchet does not appear to explicitly teach 
wherein the collected data are divided into a training set and a validation set, and the evolutionary algorithm trains the neural network with the training set and verifies the accuracy of the trained neural network with the validation set.
However, Sharma—directed to analogous art—teaches 
wherein the collected data are divided into a training set and a validation set, and the [not-necessarily-evolutionary] algorithm trains the neural network with the training set and verifies the accuracy of the trained neural network with the validation set. (Page 478, left hand column, first paragraph describes dividing the data (which would correspond to the “collected data” in the combination of Besuchet and Sharma as described above with respect to claim 3) into a training set and a validation set. Conclusion, especially page 480 shows the accuracy (i.e., 76.4% overall) achieved by the neural network on validation data.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 
The combination of Besuchet and Sharma does not appear to explicitly teach 
the evolutionary algorithm trains the neural network
However, Ding—directed to analogous art—teaches
the evolutionary algorithm trains the neural network(Ding, Abstract describes modifying the typical backpropagation algorithm to use a genetic algorithm. Page 156 provides pseudocode for an implementation. A genetic algorithm is an evolutionary algorithm.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (Prediction of surface roughness in milling process using vibration signal analysis and artificial neural network) – Abstract describes using a neural network to predict surface roughness during a milling process.
Szecsi (Cutting force modeling using artificial neural networks) – Abstract describes using a neural network to estimate cutting forces.
Lamraoui (Chatter detection in milling machines by neural network classification and feature selection) – Abstract describes using a neural network to perform chatter detection in a milling machine. 
Lee (MODELING OF THE PROCESS DAMPING FORCE IN CHATTER VIBRATION) – Abstract describes using a neural network to estimate damping force in chatter vibration.
Friedrich (On-line learning Artificial Neural Networks for Stability Classification of Milling Processes) – Abstract describes using neural networks to provide an estimate of milling stability classification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121